Citation Nr: 9912074	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-25 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hiatal hernia with 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran had active service from May 1977 to January 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision in 
which the Roanoke, Virginia regional office (RO) denied 
entitlement to service connection for hiatal hernia with 
GERD.

This case was previously before the Board in April 1997 at 
which time it was remanded for further evidentiary 
development.  Those actions are now completed and this case 
is properly before the Board for adjudication upon the 
merits.


FINDINGS OF FACT

1.  During service, the veteran's stomach complaints were 
variously diagnosed as: irritable bowel syndrome; viral 
gastroenteritis; viral syndrome; gastritis versus 
gastroenteritis; and prostatitis.

2.  A hiatal hernia with possible gastroesophageal reflux 
disease was first identified after service.  

3.  The medical evidence does not demonstrate that there is a 
nexus between the veteran's stomach complaints in service and 
his postservice hiatal hernia with GERD.


CONCLUSION OF LAW

Hiatal hernia with GERD, was not incurred in, or aggravated 
by, active military service. 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1998).

Service medical records show that in July 1983, the veteran 
complained of stomach pains.  In August 1983, the examiner 
noted viral gastroenteritis.  In May 1990, the veteran 
complained of stomach pains.  The examiner noted tenderness 
from the umbilicus to the right lower quadrant with negative 
rebound and no masses found.  The examiner's assessment 
included viral syndrome versus dehydration.  September 1990 
X-rays of the right lower quadrant were normal.  In October 
1991, the veteran was treated for complaints of epigastric 
pain, nausea, and abdominal discomfort.  The examiner's 
assessment included probable gastritis versus 
gastroenteritis.  In November 1991, the examiner noted a 
viral syndrome, prostatitis, and possible peptic ulcer 
disease (PUD), after the veteran complained of stomach pains 
and epigastric pain.  During his January 1992 discharge 
examination, the examiner noted PUD under treatment.  The 
veteran reported a history of stomach, liver, or intestinal 
trouble.  The examiner noted that the veteran's stomach and 
intestinal troubles were under evaluation.

The veteran filed his original claim for service connection 
for esophagitis, stomach, and intestinal problems in March 
1992.

During a February 1992 VA examination, the veteran reported 
lower abdominal discomfort for the previous three years.  The 
examiner noted that the objective findings included a normal 
abdomen.  GI examination performed in August 1992 was also 
normal.  The examiner's diagnoses included no GI tract 
disease.  

In December 1992, the RO denied entitlement to service 
connection for gastroenteritis-gastritis- irritable bowel 
syndrome and stomach ulcers.  In April 1993, the RO denied 
entitlement to a GI condition to include diverticulosis.

In May 1994, the veteran submitted a private medical 
statement, which reflects treatment for abdominal pain.  The 
examiner noted that an upper GI endoscopy was performed and 
that a sliding hiatal hernia with a fibrous stricture at the 
gastroesophageal junction was present.  The examiner noted 
that he had treated the veteran for possible gastroesophageal 
reflux disease with medication and that some relief had been 
noticed.  A colonoscopy revealed a prominent lipoma of the 
ileocecal valve and a small polyp.  The examiner also noted 
the presence of moderate right colonic diverticulosis and a 
healing anal fissure.  A small bowel X-ray was normal.

In December 1994, the RO denied entitlement to service 
connection for hiatal hernia, gastroesophageal reflux, and 
esophagitis.

Thereafter, the veteran submitted VA outpatient treatment 
records from October 1994 to January 1995, which reflect 
treatment for various disabilities including recurrent 
gastritis, autoimmune versus bacterial.

April 1994 private medical records reflect a diagnosis of 
sliding hiatal hernia with fibrous stricture, status post 
biopsy and dilation.  The examiner opined that in view of the 
hiatal hernia and stricture, he wondered if the veteran's 
epigastric and substernal pain was actually secondary to 
reflux esophagitis although no significant mucosal 
abnormalities were identified.  The veteran was treated for 
abdominal cramps in July 1994.  The examiner's impression was 
vague abdominal cramps.

In January 1995, the veteran filed a timely notice of 
disagreement (NOD) regarding the December 1994 denial of 
service connection for hiatal hernia with gastroesophageal 
reflux.  

The veteran underwent additional VA examination in January 
1995.  He reported upper stomach pains for the previous eight 
or nine years.  He reported previous negative upper and lower 
GI examinations and a recent diagnosis of hiatal hernia.  No 
GI diagnoses were made.

The veteran perfected his appeal in August 1995.  In his 
substantive appeal, the veteran reported that at the time of 
his discharge from service, he was experiencing stomach and 
intestinal problems which were under treatment.  He 
reiterated that his in-service stomach problems were related 
to his present problems and that they had continued since his 
discharge from service.

Of record is a September 1995 lay statement from the 
veteran's wife, wherein she stated that the veteran was 
injured during service in 1983.  She stated that after his 
injury, the veteran was unable to sleep properly and began 
experiencing gas and stomach pains.

In an April 1997 Remand, the Board requested additional 
development regarding the issue of entitlement to service 
connection for hiatal hernia with gastroesophageal disease 
(GERD).

Additional VA outpatient treatment records from April 1996 
through September 1997 reflect treatment for various 
disabilities.  In April 1996, the veteran was treated for low 
abdominal pain and discomfort.  He reported a history of GERD 
and possible gastric polyps by EGD in 1995.  The examiner's 
assessment was GERD.  The veteran underwent gastroscopy 
examination in August 1996.  The examiner noted that the 
esophagus was normal with a medium-sized distal hiatal hernia 
with distinct esophagitis and no other esophageal lesion to 
the stomach or duodenum were normal [sic].  In August 1997, 
the veteran complained of stomach pains and the examiner 
diagnosed epigastric discomfort and hiatal hernia.  In 
September 1997, the veteran underwent additional EGD-
gastroscopy testing which revealed a small hiatal hernia and 
a Schatzki's ring.

In May 1998, a VA examiner reviewed the veteran's claims 
file.  He noted that he conducted the earlier February 1993 
VA examination and at that time, the veteran complained of 
lower abdominal discomfort and pain in his penis for the 
previous three years.  The examiner noted that the upper GI 
series conducted in 1993 was negative and an ultrasound of 
the abdomen raised the possibility of cancer of the tail of 
the pancreas.  The examiner noted that the veteran had been 
privately treated and found to have HH with fibrous 
stricture.  The examiner noted that the veteran's UGI was 
9/97, which equaled mild reflux.  A November 1996 computed 
axial tomography (CAT) scan was negative.  A September 1997 
endoscopy, performed by the examiner revealed small hiatal 
hernia and a Schatzki's ring.  A biopsy revealed helicobacter 
pylori but a negative clo.  An August 1996 EGD was negative.  
The examiner summarized that there was a significant overlay 
of functional symptoms.  He noted that the evidence for 
fibrous stricture by examination seemed tenuous, but he was 
not present at the time of examination.  The examiner noted 
that the veteran should have been treated for helicobacter 
pylori.  The examiner also opined that there seemed to be no 
significant evidence pointing to reflux disease during the 
veteran's period of military service.

Thereafter, the claims file was forwarded to the Board for 
review.  In January 1999, the Board requested an independent 
medical opinion as to the etiology of the current stomach 
and/or epigastric disabilities, including hiatal hernia and 
gastroesophageal reflux disease, and whether these 
disabilities were related to the veteran's gastric symptoms 
during service.

In February 1999, the independent medical examiner 
specializing in gastroenterology, reviewed the veteran's 
claims file.  He set forth, in his decision, a discussion of 
the veteran's in-service and post-service gastric complaints.  
In his assessment, he noted that since 1994, the medical 
record suggested that some of the veteran's abdominal 
symptoms may have been due to gastroesophageal reflux disease 
(GERD).  He noted that although esophagitis had never been 
documented, the presence of a hiatal hernia, the mild reflux 
seen on the recent UGI series, and the veteran's long history 
of smoking, placed him a risk for GERD and supported, but did 
not establish, a diagnosis of such.  He noted that it was 
clear that many of the veteran's complaints over the previous 
four years were more likely due to prostatitis and viral 
gastroenteritis.

The examiner reviewed the veteran's GI symptomatology prior 
to 1994 and found little in the record to implicate GERD as 
an etiology.  He based his opinion on the veteran's service 
medical records from 1984 through 1990, which revealed that 
the veteran was treated for various complaints but no 
abdominal complaints.  The examiner noted that the veteran 
appeared to be symptom-free for a period of six years, which 
essentially ruled out reflux as a cause of the veteran's 
earliest GI complaints.  He noted that GERD was a chronic, 
progressive, and unremitting disorder.

The examiner noted that with the exception of a single 
apparently self-limited episode of abdominal pain in August 
1990, documentation of recurrent abdominal symptoms only 
began in October 1991, three months before separation.  This 
was worked up with an UGI series in December 1991 and 
reviewed in August 1992, with specific comments on the lack 
of a hiatal hernia.  He noted that no comments on the 
presence of reflux were made and that both conditions were 
detectable on UGI series, even if the veteran had been 
receiving treatment.

The examiner noted that the veteran was prescribed ranitidine 
in November 1991 which should have helped GERD, if present, 
but he found no documentation of it's efficacy or continued 
use.  However, the records reveal continued complaints of 
abdominal pain.  The examiner commented that the abdominal 
pain was associated with headaches and dizziness and its 
localization to the lower abdomen on certain occasions made 
it more suggestive of a gastroenteritis, functional disorder, 
or anxiety disorder, than GERD.  

The examiner reported that post-service examinations in 
February 1993 and January 1995 failed to identify any 
specific GI disorders, although an endoscopy in April 1994 
reported for the first time a hiatal hernia and a stricture.  
He noted that the absence of any stricture on the December 
1991 UGI series, a subsequent upper endoscopy, and a second 
UGI in September 1997, raised questions about the original 
observation.  An UGI series in September 1997 did, however, 
provide the first objective evidence for mild reflux.  Since 
hiatal hernia and reflux could be seen in asymptomatic 
individuals, their presence did not establish GERD as the 
cause of the veteran's abdominal pain but certainly justified 
an empiric trial of acid suppression therapy.  He noted that 
this was tried with variable success.

The examiner concluded that he concurred with the earlier 
medical opinions that found little in the medical record to 
support the diagnosis of GERD as the cause of the veteran's 
abdominal complaints in the military.  He noted that his 
opinion was based upon the atypical features if the veteran's 
symptoms at the time of separation and the normal UGI series 
performed one month prior to separation.  He concluded by 
stating that other etiologies, as previously noted, seemed 
much more likely based upon his review of the medical record.  
The fact that the veteran had a hiatal hernia and mild reflux 
at the present did not alter his opinion.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a hiatal hernia with GERD.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Because the 
evidence is not evenly balanced, the rule affording the 
veteran the benefit of the doubt does not apply. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

The claim for entitlement to service connection for a hiatal 
hernia with GERD is denied.


		
	V. L. Jordan 
	Member, Board of Veterans' Appeals



 

